Title: To James Madison from William Lee, 15 October 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux, October 15th 1807.

I think it my duty to inclose you a copy of a letter I received the day before yesterday from Genl. Armstrong.  I have advised all the American masters, to get home as fast as they can, and this in a manner not calculated to alarm them very much.  It is my firm beleif, that if our affairs are adjusted with England, that some restrictions will be laid on our Commerce by this Government.  I form this opinion from letters of the first Bankers in Paris to Merchants in this City, containing hints of this nature, and advising at the same time speculations in Colonial produce.  As it is a fact well known, that some of the great Dignitaires of the Empire are frequently concerned in these speculations, I infer there is some ground for my suspicions. What these restrictions are to be I cannot say.  At the meeting of the Chamber of Commerce a few evenings ago, the same information contained in General Armstrongs letters to me, was communicated to that body by one of its members, with this addition, that it was even contemplated to shut our trade out of all the ports of Europe, under the domination of this country.
The Chambers of Commerce of this Empire, are a sort of constituted authorities.  They are frequently consulted by the  of the , and the heads of Departments on great Commercial questions, and I have generally found their hints and opinions correct.  I pray they may not prove so in this particular, and that this alarm may be a false one.
The army destined against Portugal has entered Spain. An immense train of heavy artillery is now following it thro’ this City. They have left within our Walls, Genls. Kellermann & Aug on their way to Iberia.  The news that the Court of Portugal have abandoned that Kingdom for the Brasils, wants confirmation.  With great respect, I am, Sir, Your obd. Servt.

Wm Lee



Sir!
Bordeaux October 20th. 1807.

The Ship George Washington, Capn. Hidelius of Philadelphia, arrived here on the 14th August from Plymouth in England where she had been conducted by a British Ship of War, who captured her at the mouth of this river.  Application was immediately made to the Director General of the Customs for permission to enter this ship, which was refused.  Another application was made by my advice, through Genl. Armstrong, which proved equally unsuccessful, and the Ship was ordered out.  One of the Owners of the Cargo of this ship after the last decision, presented a petition to the Emperor (a copy of which I have the honor to enclose) which though containing many truths is couched in such terms as gave offence, and produced not only an order to arrest the author, and the Ship, but also for the strict and rigid execution of the Decree of the 21st November last.
The Ship had very fortunately left the Roads of this river about one hour before the officer arrived there to seize her.  With great Respect, I am Sir, Your Obt. Servt.

